Citation Nr: 9927764	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-01 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a retroactive award and payment of educational 
benefits pursuant to Chapter 1606 (formerly chapter 106) of 
Title 10, United States Code, earlier than July 22, 1996.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service June 1980 to June 1986 and 
from December 1986 to June 1991.  He enlisted in the 
California National Guard in October 1995.

This matter arises from an August 1997 determination by the 
Regional Office (RO) that the veteran was entitled to an 
award of education benefits commencing on July 22, 1996.  In 
June 1998, the appellant appeared before the undersigned at a 
hearing conducted at the Oakland, RO.  In November 1998, the 
Board remanded the case for the application of additional 
regulations.   


REMAND

The regulations governing the effective date of an award of 
Chapter 1606 education benefits have changed during the 
pendency of this appeal.  As a result, VA must determine 
whether the regulations in effect at the time the claim was 
filed are more favorable to the veteran or whether the change 
in the regulations is more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Where a statute or 
regulation changes during the appellate process, the version 
most favorable to the claimant shall apply.).  

On May 4, 1999, a final rule that revised 38 C.F.R. § 21.7631 
and added 38 C.F.R. § 21.1029 was published in the Federal 
Register.  64 Fed. Reg. 23769 (May 4, 1999).  The effective 
date of the final rule is June 3, 1999.  Since the RO last 
issued a supplemental statement of the case in December 1998, 
prior to the effective date of the final rule, remand is 
necessary for the RO to consider what affect the final rule 
has upon the effective date in this case.  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should issue a supplemental 
statement of the case that summarizes the 
applicable provisions of the final rule 
and discusses how those provisions affect 
the determination.  The RO should discuss 
which version of the regulations is more 
favorable to the veteran.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











